Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 05, 2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-13, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruehmann et al. (US 2018/0120183).
Regarding Claim 10, Ruehmann discloses a method for applying torque to a threaded connection 2, 6, 4 (See figure 1A), the method comprising: gripping a first tubular 2 with an upper clamp assembly 140g; gripping a second tubular 4 with a lower clamp assembly 140g (Par. 0037), the second tubular 4 being at least partially coupled to the first tubular 2 by a threaded connection 2, 6 4, (See figure 1A); rotating the first tubular 2 relative to the second tubular 4 to determine a rate of change of torque on the threaded connection 2, 6, 4 for a predetermined time; determining whether the rate of change of torque is greater than or less than a predetermined rate of change of torque; and rotating the first tubular 2 relative to the second tubular 4 until a target torque is reached (Pars. 0045-0048, Figs. 1A-6).
Regarding Claim 16, Ruehmann discloses a method for applying torque to a threaded connection 2, 6, 4, the method comprising: gripping a first tubular 2 with an upper clamp assembly 140g; gripping a second tubular 4 that is coupled to the first tubular 2 at a threaded connection 2, 6, 4 with a lower clamp assembly 140g (Par. 0037); sensing a rate of change of torque on the threaded connection 2, 6, 4 by rotating the first tubular 2 relative to the second tubular 4 for a predetermined time; determining whether a sensed rate of change of torque after the rotating is greater than or less than a predetermined rate of change of torque; and rotating the first tubular 2 relative to the second tubular 4 based on the sensed rate of change of torque until a target torque on the threaded connection 2, 6, 4 is reached (Pars. 0045-0048, Figs. 1A-6).
Regarding Claims 11, 12 and 17 Ruehmann discloses the upper clamp assembly 140g is coupled to a torque detection circuit 206 that is coupled to one or more torqueing cylinders 102 adapted to perform the rotating (Pars. 0036, 0037, 0041 and 0045); and the torque detection circuit 206 comprises one or more sensing devices 202, 212 coupled to the one or more torqueing cylinders 102 to perform the sensing (Pars. 0040 and 0043).
Regarding Claim 13, Ruehmann discloses the rate of change of torque is determined by the sensing devices 202, 212 (Pars. 0040, 0043 and 0044).
Claim Objections
Claims 14, 15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739. The examiner can normally be reached M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAYAN SALONE/Primary Examiner, Art Unit 3726